IN THE UNITED STATES COURT OF APPEALS
                                 FOR THE FIFTH CIRCUIT



                                         No. 98-60743
                                     USDC Nos. 3:97-CV-60 &
                                        4:93-CR-021-D


UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

versus

PERRY WILLIAMS,

                                                               Defendant-Appellant.

                                          ----------
                            Appeal from the United States District Court
                              for the Northern District of Mississippi
                                          ----------
                                       December 13, 1999

Before HIGGINBOTHAM, DeMOSS and STEWART, Circuit Judges.

PER CURIAM:*

         Perry Williams, federal prisoner # 09800-042, moves this court for a certificate of

appealability (COA) following the district court’s denial of his 28 U.S.C. § 2255 motion to set aside

his sentence. This court issues a COA only if the prisoner makes a substantial showing of the denial

of a constitutional right. 28 U.S.C. § 2253(c)(2). Williams fails to make this necessary showing with

his claims that he received ineffective assistance of counsel and that the district court

misapplied the sentencing guidelines by imposing a three-level increase in his offense level based upon

his managerial role in the offense. Accordingly, Williams’ request for a COA is DENIED.

         Williams’ contention that he is entitled to relief on authority of 18 U.S.C. § 3582(c)(2) has

no merit. Therefore, the district court’s denial of relief on this claim is AFFIRMED.



         *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
COA DENIED; DENIAL OF § 3582 RELIEF AFFIRMED.